DETAILED ACTION
	This is a non-final Office Action on the merits for U.S. App. 17/390,724. 
Claims 1-20 are pending.
Claims 1-20 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 11/17/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it fails to include a legible copy of an NPL or foreign document where noted.  It has been placed in the application file, but the information referred to therein, where noted, has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 defines “the panel-retainer connection” but later on only refers back to the retainer connector component and brace connector component and thus renders the claimed invention indefinite since one of ordinary skill in the art would not know which connection is being referred back to. For examining purposes and in light of the specification and drawings, the connection is considered the brace and retainer connection.
Regarding claim 12, the phrases "e.g." and “etc.” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For examining purposes and in light of the specification and drawings, such limitations that follow the phrase are not considered limiting.
Furthermore, claim 12 defines the shoulder or surface which is to have a force from a tool applied thereto is to be provided on the second retainer connector component when the specification and drawings depict the shoulder is to be provided on the brace connector component and one of ordinary skill in the art would not know how to provide such a shoulder upon the retainer connector and allow such a force when the shoulder is provided on the retainer and the retainer is to be attached to the first surface as required. For examining purposes and in light of the specification and drawings, the shoulder or surface of claim 12 is considered to be on the brace connector component.
Claim 13 defines “a third panel connector,” which renders the claimed invention indefinite since the panel has not been previously defined as comprising a second panel connector and thus one would not know whether a second panel connector is required. For examining purposes and in light of the specification and drawings, the panel connector is only required to comprise of first and third panel connectors without requiring a second panel connector. Moreover, claims 14 and 15 are rendered indefinite for their dependencies upon claim 13.
Claim 16 defines “the inward direction,” which lacks antecedent basis and renders the claimed invention indefinite since such a direction has not been previously defined within claims from which claim 16 depends from. For examining purposes and in light of the specification and drawings, claim 16 is considered to introduce an inward direction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-9, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson (WO 2013/188980).
Regarding claim 1, Richardson discloses a method for repairing a multi-sided structure protruding from a first surface to cover at least a portion of the multi-sided structure with a repair structure, the method comprising:
mounting a retainer (#222; see figure 6B) to a first surface (retainer #222 is mounted to the bottom, first surface of structure W2 through the standoffs #218 and the fit of the assembly around the structure W2 that prevents removal therefrom);
coupling a first brace connector component (#252R) of a first brace (#224) to a first panel (#220), the first brace extending non-parallel and non-orthogonal to the first panel (see figure 6B);
coupling the first panel to a primary retainer connector component (#60; see figure 8A) of the retainer, the first panel extending generally non-parallel to the first surface (see figure 6B) such that a tangential plane of the first panel is facing, and spaced apart from, a second surface of the multi-sided structure to provide a space between the first panel and the multi-sided structure (see figure 6B);
coupling a second brace connector component (#252L) of the first brace to a secondary retainer connector component (#110) of the retainer, the first brace extending non-parallel and non-orthogonal to the retainer (see figure 6B);
introducing a curable material into the space between the first panel and the multi-sided structure (paragraph 119 and the rest of the disclosure discloses concrete is to be placed in slurry form within the formwork formed and allowed to harden to form a repair structure), the first panel acting as at least a portion of a framework for containing the curable material until the curable material cures to provide a repair structure cladded, at least in part, by the first panel (see figure 6B).
Regarding claim 6, Richardson discloses coupling the first panel to the retainer comprises forcing the first panel in an inward direction toward the primary retainer connector of the retainer to form a panel-retainer connection (connector #30 of the first panel #220 is pushed toward the connector #60 of the retainer #222 in order to apply a force on nose #47 and force member #46 open to receive connector #60).
Regarding claim 7, Richardson discloses forming the panel-retainer connection comprises extending a protrusion (#69) of the primary retainer connector component (#60) of the retainer into a receptacle (#48) of a first panel connector component (#30) of the first panel, the receptacle shaped to prevent removal of the protrusion from the receptacle (see figure 2C at #50 and figure 6B) and the receptacle resiliently deformed by the extension of the protrusion into the receptacle to thereby apply a restorative force to the protrusion to maintain the panel-retainer connection (see paragraph 51).
Regarding claim 8, Richardson discloses forming the panel-retainer connection comprises extending a protrusion of a first panel connector component of the first panel into a receptacle of the primary retainer connector component of the retainer, the receptacle shaped to prevent removal of the protrusion from the receptacle and the receptacle resiliently deformed by the extension of the protrusion into the receptacle to thereby apply a restorative force to the protrusion to maintain the panel-retainer connection (see the rejection of claim 7 above and paragraph 51, where the first panel and retainer can be swapped from one another, such as at the bottom right corner of the structure of figure 6A, where the protrusion #30 and receptacle #60 of each respective element of the assembly would meet the limitations as explained above in the rejection of claim 7).
Regarding claim 9, Richardson discloses coupling the first brace to the retainer comprises forcing the first brace in an inward direction toward the secondary retainer connector of the retainer to form a brace-retainer connection (secondary retainer connector #110 of the retainer comprises of a T-shaped projection which component #252R of the brace is to be forced inwardly toward and slid over to form the connection between such elements).
Regarding claim 13, Richardson discloses coupling the first brace connector component of the first brace to the first panel comprises sliding the first brace connector in a longitudinal direction relative to a third panel connector component (#110) to form a panel-brace connection (see figure 6B).
Regarding claim 14, Richardson discloses forming the panel-brace connection comprises sliding a projection (the T-shaped projection of component #110) of the third panel connector component into a channel (the C-shaped channel as depicted in figure 9A) of the first brace connector in the longitudinal direction (see figure 6B).
Regarding claim 15, Richardson discloses forming the panel-brace connection comprises sliding a projection (the left or right L-shaped projection of the clip #254 of the brace #224 of figure 6B) into a channel (the top or bottom channel formed by the T-shaped projection of the panel #220) of the third panel connector component in the longitudinal direction (see figure 6B).
Regarding claim 16, Richardson discloses the retainer comprises a base (the flat horizontal portion of the retainer as depicted in figures 8A and 6B) and the primary and secondary retainer connector components each extend in an outward direction (the direction extending upwardly and away from the base), opposite the inward direction (the direction going towards the base and inner channels formed by projections #110), from the base.
Regarding claim 17, Richardson discloses the primary retainer connector component is separated from the secondary retainer connector component in a transverse direction by a spacing (see figures 6B and 8A).
Regarding claim 18, Richardson discloses the primary and secondary retainer connector components are integral to the base (see figures 6B and 8A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson.
Regarding claim 2, Richardson discloses the claimed invention except specifically for the step of coupling the first brace connector component of the first brace to the first panel before coupling the first panel to the retainer. However, the order in which the brace is attached to the panel and retainer and when the panel and retainer are attached to one another does not affect the final structure of Richardson or the presently claimed invention. Therefore, it would have been obvious to have coupled the brace to the panel before the panel is attached to the retainer within the assembly of Richardson since the final structure of Richardson does not change based on when such elements are attached to one another and also since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 3, Richardson discloses the claimed invention except specifically for the step of coupling the first panel to the retainer and concurrently coupling the second brace connector component of the first brace to the retainer. However, the order in which the brace is attached to the panel and retainer and when the panel and retainer are attached to one another does not affect the final structure of Richardson or the presently claimed invention. Furthermore, the construction of the connector components of each element of Richardson allows for longitudinal sliding of such elements relative to one another such that the elements can be concurrently coupled to one another. Therefore, it would have been obvious to have concurrently coupled the first panel and retainer and the brace and retainer with one another during assembly of the structure of Richardson since the final structure of Richardson does not change based on when such elements are attached to one another and also since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 4, Richardson discloses the claimed invention except specifically for the step of coupling the first panel to the retainer after coupling the second brace connector component of the first brace to the retainer. However, the order in which the brace is attached to the panel and retainer and when the panel and retainer are attached to one another does not affect the final structure of Richardson or the presently claimed invention. Therefore, it would have been obvious to have coupled the brace to the retainer before the panel is attached to the retainer within the assembly of Richardson since the final structure of Richardson does not change based on when such elements are attached to one another and also since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 5, Richardson discloses the claimed invention except specifically for the step of coupling the first panel to the retainer before coupling the second brace connector component of the first brace to the retainer. However, the order in which the brace is attached to the panel and retainer and when the panel and retainer are attached to one another does not affect the final structure of Richardson or the presently claimed invention. Therefore, it would have been obvious to have coupled the panel to the retainer before the brace is attached to the retainer within the assembly of Richardson since the final structure of Richardson does not change based on when such elements are attached to one another and also since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Richardson et al. (U.S. Publication 2015/0135635).
Regarding claim 10, Richardson discloses the claimed invention except for the brace-retainer connection comprises extending a protrusion of the second brace connector component into a receptacle of the secondary retainer connector component such that the receptacle is resiliently deformed by the extension of the protrusion therein. It is highly well known in the art, as evidenced by Richardson et al., that standoffs and braces of a concrete formwork assembly can be attached to the panels of the formwork using snap-fit connections, where one element, such as the panel #204, can comprise of a connector component #226 which comprises of receptacles #252A/B that are configured to be resiliently deformed in order to receive protrusions #228A/B of the connector #228 of the other element, such as the standoff #208. See figures 2C and 2D. Alternatively, the standoff can comprise of the receptacle #428 which is configured to receive and resiliently deform when it receives and rotates around protrusion #426 of the panel. See figures 4C and 4D. Therefore, it would have been obvious to have constructed the T-shaped connections between the brace and retainer of Richardson to comprise of a protrusion on the brace and a receptacle one the retainer that is resiliently deformed when the protrusion is received therein, as taught in figure 2C of Richardson et al., in order to not only still allow for sliding connection between such elements but to also allow for a pushing connection between such elements to make assembly of the formwork quicker and easier as needed.
Regarding claim 11, Richardson discloses the claimed invention except for the brace-retainer connection comprises extending a protrusion of the secondary retainer connector component into a receptacle of the second brace connector component such that the receptacle is resiliently deformed by the extension of the protrusion therein. It is highly well known in the art, as evidenced by Richardson et al., that standoffs and braces of a concrete formwork assembly can be attached to the panels of the formwork using snap-fit connections, where one element, such as the panel #204, can comprise of a connector component #226 which comprises of receptacles #252A/B that are configured to be resiliently deformed in order to receive protrusions #228A/B of the connector #228 of the other element, such as the standoff #208. See figures 2C and 2D. Alternatively, the standoff can comprise of the receptacle #428 which is configured to receive and resiliently deform when it receives and rotates around protrusion #426 of the panel. See figures 4C and 4D. Therefore, it would have been obvious to have constructed the T-shaped connections between the brace and retainer of Richardson to comprise of a protrusion on the retainer and a receptacle on the brace that is resiliently deformed when the protrusion is received therein, as taught in figure 4C of Richardson et al., in order to not only still allow for sliding connection between such elements but to also allow for a pushing connection between such elements to make assembly of the formwork quicker and easier as needed.
Regarding claim 12, Richardson discloses the claimed invention except for forcing the first brace in the inward direction toward the secondary retainer connector of the retainer to form the brace-retainer connection by applying force to a shoulder or surface of the second retainer connector component with a tool and the second retainer connector component comprises one or more sidewalls for aligning the tool with the shoulder or surface. It is highly well known in the art, as evidenced by Richardson et al., that standoffs and braces of a concrete formwork assembly can be attached to the panels of the formwork using snap-fit connections, where one element, such as the panel #204, can comprise of a connector component #226 which comprises of receptacles #252A/B that are configured to be resiliently deformed in order to receive protrusions #228A/B of the connector #228 of the other element, such as the standoff #208. See figures 2C and 2D. Alternatively, the standoff can comprise of the receptacle #428 which is configured to receive and resiliently deform when it receives and rotates around protrusion #426 of the panel. See figures 4C and 4D. Furthermore, the brace can comprise of a shoulder formed by the recess of thumb #431, where a tool, such as a person’s finger or hand, can be used to form the brace-retainer connection into place, where the thumb #431 forms a surface for aligning the tool within such a shoulder area. Therefore, it would have been obvious to have constructed the T-shaped connections between the brace and retainer of Richardson to comprise of a protrusion on the retainer and a receptacle on the brace with a shoulder and surface that is resiliently deformed when the protrusion is received therein, as taught in figure 8C of Richardson et al., in order to not only still allow for sliding connection between such elements but to also allow for a pushing connection between such elements to make assembly of the formwork quicker and easier as needed. As explained above, the tool can be considered a finger or user’s hand which is used to form the connection between receptacle and protrusion. However, if the Examiner is considered to over broadly interpret such limitations for the tool, the Examiner takes Official Notice that tools, such as hammers, are used in place of a user’s hand when more force is required to move an element. Therefore, it would have been obvious to have used a hammer in place of a user’s hand in order to provide a greater force to form the connection between such elements.
Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Richardson discloses the retainers form corners of the formwork and are spaced from surfaces to be reinforced and thus would not benefit from having mounting features located within the spacing between the retainer connector components. It would also be impermissible hindsight to modify Richardson to meet each and every feature of the claimed invention as presently defined.
Figure 6D of Krivulin (U.S. Publication 2011/0277410) depicts a retainer #321 of a concrete formwork comprising of a mounting feature #327 to mount the retainer to a work surface #310. However, again, such mounting features are located outside of the spacing between primary #329 and secondary #331 retainer connector components used to attach to a first panel #22 and a brace #30 and it would be impermissible hindsight as well as render the invention inoperable for its intended purpose to modify Krivulin to meet each and every feature of the claimed invention as presently defined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635